DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-10, 12-14 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 2015/0099187 A1) in view of Oh (US 2018/0090750 A1).
Regarding claims 1, 9-10 & 17-18, Cui teaches a lithium secondary battery comprising a negative electrode comprising a negative electrode active material ([0090]) comprising a secondary particle comprising a first particle which is a primary particle and a second particle which is a primary particle, wherein the first particle and the second particle respectively include a first core and a second core, wherein each of the first core and second core includes silicon and/or a silicon compound (Fig. 1; [0046]).									Cui silent as to the first core including a metal compound which includes one or more of a metal oxide and a metal silicate, wherein the first and second particles respectively include a a first surface layer and a second surface layer disposed on a surface of the first core and the second core and contains carbon, wherein the first and second surface layers each include carbon.														Oh teaches a lithium secondary battery comprising a negative electrode active material comprising a primary particle including a first core and a first surface layer disposed on the first core, wherein the first core includes silicon and/or a silicon compound and a metal silicate including a silicate of Mg in specific embodiments, and wherein the first surface layer contains carbon ([0038] & [0042]).										It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to dispose a first surface layer and a second surface layer each comprising carbon on the respective first and second cores of Cui in order to improve the conductivity as taught by Oh ([0051]). Furthermore, it would have been obvious to one ordinary skill in the art, to include one or more a metal silicate in the first and second cores of Cui in order to reduce the irreversible capacity and improve the efficiency in the battery as taught by Oh ([0038]).
Regarding claim 2, Cui as modified by Oh teaches the negative electrode active material of claim 1 but does not explicitly teach the metal compound being doped in an amount of 1 to 20 wt% based on the total weight of the first particle 								However, Oh teaches a content of the metal in the metal compound being a result effective variable which affects the battery capacity and cycling characteristics (Table 2; [0030] & [0038]-[0040]). “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II B. Accordingly, one skilled in the art recognizes that the content of the metal compound would also be a result effective variable since the metal is reacted to form the claimed metal compound. While the contents of the metal and the metal compound are not the same, it is noted that an increase in the content of the metal results in an increase in the metal compound content (conversely a reduction in the content of the metal results in reduction in the metal compound content).
Regarding claim 3, Cui as modified by Oh teaches the negative electrode active material of claim 1. While Cui does not explicitly teach a weight ratio of the first particle and the second particle being in a range of 1:0.25 to 1:4, it is noted that an arbitrary first half of the primary particles of Cui can be equated to the claimed first particle with the corresponding second half of the primary particles equated to the claimed second particle such that a resulting weight ratio of the first particle and the second particle is about 1:1 which reads on the present invention.
Regarding claim 4, Cui as modified by Oh teaches the negative electrode active material of claim 1. Cui further teaches an average particle size D50 of each of the first core and second core being in a range of about 1 micron to about 10 microns in a specific embodiment ([0082]).
Regarding claim 5, Cui as modified by Oh teaches the negative electrode active material of claim 1. Cui further teaches the silicon included in each of the first core and the second core including a crystalline silicon having a crystal size of from about 1 nm to less than about 30 nm in a specific embodiment ([0081]).
Regarding claim 6, Cui as modified by Oh teaches the negative electrode active material of claim 1. Cui further teaches the silicon compound included in each of the first core and the second core being a silicon oxide in which silicon is dispersed in a silicon dioxide matrix ([0074]).									
Regarding claim 12, Cui as modified by Oh teaches the negative electrode active material of claim 1. Cui further teaches the secondary particles having an average particle size D50 in a range of about 1 micron to about 10 microns ([0079]).
Regarding claims 13-14, Cui as modified by Oh teaches the negative electrode active material of claim 1. Cui further teaches a carbon-containing layer having a thickness of 5 nm to 90 nm in a specific embodiment disposed on a surface of the secondary particle ([0079]).

Claims 7-8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 2015/0099187 A1) and Oh (US 2018/0090750 A1), as applied to claims 1-6, 9-10, 12-14 & 17-18 above, and further in view of Park (US 2014/0057176 A1).
Regarding claims 7-8, Cui as modified by Oh teaches the negative electrode active material of claim 1 but silent as to the first pore and the second pore being a porous core including a plurality of pores (claim 7) and wherein an internal porosity of the pore core is in a range of 5% to 90% based on the total volume of the porous core (claim 8).				Park teaches a negative electrode active material comprising a first particle, which is a primary particle, including a first core including one or more of silicon and a silicon compound and a metal compound including a metal oxide, wherein a first surface layer containing carbon is disposed on a surface of the first core ([0025]-[0026]). Park further teaches etching the primary particle to form pores in a silicon oxide matrix to allow pores to be formed in the core region of the primary particle ([0035]-[0037] & [0040]).								It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to form pores in the first and second cores to allow expansion of silicon during cycling of the battery as taught by Park ([0035]-[0037] & [0040]). While Park does not explicitly teach a specific porosity, it would have been obvious to one skilled in the art to optimize the porosity of the porous core in view of suppressing excessive volume change of the negative electrode active material. “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II B. 
Regarding claim 11, Cui as modified by Oh teaches the negative electrode active material of claim 1 but is silent as to a thickness of the first surface layer and the second surface layer being in a range of 1 nm to 100 nm.										Park further teaches a thickness of the first surface layer around the core having a thickness in the range of 5 nm to 100 nm ([0048]).								It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to limit the thickness of the surface layer around the core to a range of 5 nm to 100 nm because it leads to excellent cycle life and capacity characteristics as taught by Park ([0048]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 2015/0099187 A1) and Oh (US 2018/0090750 A1), as applied to claims 1-6, 9-10, 12-14 & 17-18 above, and further in view of Huang (US 2015/0333318 A1).
Regarding claims 15-16, Cui as modified by Oh teaches the negative electrode active material of claim 1 but silent as to the secondary particle further including a crystalline carbon-based material which is a primary particle (claim 15) and wherein the negative electrode active material further comprises a graphite-based active material particle (claim 16).				Huang teaches a negative electrode comprising a silicon-based active material particle as a primary particle and a graphite-based active material particle as a primary particle (Fig. 1-2; [0014]). Graphite is a well-known crystalline carbon-based material. Huang also teaches the silicon-based active material particle comprising a core (12) including one or more of silicon and a silicon compound and a surface layer (14) containing carbon disposed on the surface of the core (Fig. 1; [0015]-[0017]). 											It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to further including a graphite-based active material particle in the negative electrode of Cui in order to improve cycling performance as taught by Huang ([0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsubouchi (US 2016/0072152 A1) teaches a silicon-based active material for a negative electrode, wherein the silicon-based active material comprises a silicon oxide comprising a crystalline silicon having a crystal size preferably less than 20 nm dispersed in a silicon dioxide matrix ([0009] & [0041]-[0044]).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727